United States Court of Appeals
                     IN THE UNITED STATES COURT OF                 APPEALS       Fifth Circuit

                                 FOR THE FIFTH CIRCUIT
                                                                                 F I L E D
                                 _____________________                           January 17, 2007
                                      No. 06-40650
                                 _____________________                       Charles R. Fulbruge III
                                                                                     Clerk

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                         v.
ENRIQUE GUZMAN
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                   Southern District of Texas, Victoria
                           ---------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that appellant’s unopposed motion to summarily

affirm the judgment in part is GRANTED.



       IT IS FURTHER ORDERED that appellant’s unopposed motion to

vacate the judgment in part is GRANTED.



       IT IS FURTHER ORDERED that appellant’s unopposed motion to

remand case for resentencing in light of Lopez v. Gonzales is



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
GRANTED.